On Rehearing,
In the motion for rehearing counsel for appellant complains of the statement, made in the opinion filed herein, to the effect that pending this suit the appellant caused the county auditor to issue a notice, designated in the opinion as “a warning order,” fixing a time in which the appellee should redeem the land from taxes, whereby the appellant sought to obtain a deed to the land foreclosing the right of redemption. The writer of the opinion is frank to concede that he was led into the statement as to the time when said action was taken by the appellant from the statement made in appellee’s brief; and, although counsel for appellant filed a reply brief, he did not controvert the fact. Naturally enough, therefore, the statement was assumed to be correct. It is claimed on the motion for rehearing that the said notice was in fact given prior to the institution of this suit to have the certificates set aside and the execution of the deeds enjoined.
Let it be conceded, for the purposes of this motion, that appellant is correct. It in no degree should modify the conclusion reached by the court, to wit, that inasmuch as the purpose of the bill was to have determined the validity of the successive tax levies made and certificates issued under sales for delinquent taxes, and the deeds made or threatened to be made thereon, set aside as casting clouds on the title, finding several of the assessments void, the court rightly decreed that the certificates and deeds based thereon should be nullified; that, the court having obtained jurisdiction over the whole subject-matter, it would retain jurisdiction to the end of doing full and complete justice between the parties and settle the whole controversy. So, notwithstanding on final hearing it transpires that as to the last assessments they were good, the court would regard the rights of the parties as they stood at the time of the institution of this suit; and as at that time the complainant had the right to redeem, and having offered in the bill to do equity by paying.all the taxes found to be justly due and owing, with all interest and penalties, the rights of complainant at the time of entering the decree should have relation back to the date of the suit. To that rule of instinctive justice we adhere.
It is now insisted in the motion for rehearing that the Circuit Court and this court should have required, as a condition to the decree respecting the other assessments, etc., that the appellee pay to appellant the taxes, with interest paid out by him on the void assessments, certificates, and deeds. The quotation made in the former opinion herein from the decision of the Supreme Court of North Dakota in Sheets v. Paine, 10 N. D. 103, 86 N. W. 117, effectually answers this contention. The assessment being void, the appellant, Paine, was a mere volunteer, paying the taxes without the authority either of the landowner or the law. He could, there.fore, acquire no lien in lav/ or equity on the property for the sums *534bid and paid by him. Therefore, as said by the Supreme Court of North Dakota, if he have any remedy at all, it is against the county, and not against the owner of the land, whose title he sought to acquire for the inconsequential sum of the taxes.
The motion for rehearing is denied.